MEMORANDUM **
Washington state prisoner Rodney L. Garrott appeals pro se from the district *507court’s judgment dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm.
Miller-Stout contends that Garrott’s claims are procedurally defaulted. However, the district court did not consider whether the relevant state procedural bar was independent and adequate under state law. In addition, the record reflects that Garrott exhausted his claims. See Sanders v. Ryder, 342 F.3d 991, 999-1000 (9th Cir.2003). Thus, we proceed to the merits. See Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir.2002); see also Moran v. McDaniel, 80 F.3d 1261, 1269 (9th Cir.1996).
Garrott contends, among other things, that his trial counsel provided ineffective assistance by not investigating alibis and by pressuring him to plead guilty. We reject Garrott’s contentions because they are conclusory and unsupported. See Hill v. Lockhart, 474 U.S. 52, 58-59, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985).
We construe Garrott’s uncertified contentions in his opening brief and in his subsequent filings to this court as motions to broaden the certificate of appealability, and deny the motions. See Ninth Cir. R. 22 — 1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (per curiam).
Miller-Stout’s motion to enlarge the record is also denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*507ed by 9th Cir. R. 36-3.